                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 DARRELL PARKER,                                 )
                                                 )
        Petitioner,                              )
                                                 )
 vs.                                             )    CIV. ACT. NO. 1:17-cv-252-TFM-C
                                                 )
 GUY NOE,                                        )
                                                 )
        Respondent.                              )

                         MEMORANDUM OPINION AND ORDER

       On June 3, 2019, the Magistrate Judge entered a Report and Recommendation which

recommends this action be dismissed as moot. See Doc. 25. Petitioner timely objected to the

Report and Recommendation.        See Doc. 26.       Petitioner objects with essentially the same

information contained in his notice previously discussing his desire to continue with the lawsuit

though he had been released from custody. See Doc. 23. As discussed in the Report and

Recommendation, Parker’s belief that the named individuals committed some crimes or wrongs

against him is insufficient to continue with an action under 28 U.S.C. § 2254. Therefore,

Petitioner’s objection is OVERRULED.

       Accordingly, after due and proper consideration of all portions of this file deemed relevant

to the issue raised, and a de novo determination of those portions of the Report and

Recommendation to which objection is made, the Report and Recommendation of the Magistrate

Judge is ADOPTED as the opinion of this Court. This petition is DENIED as moot.

       Final judgment shall issue separately in accordance with this order and Federal Rule of

Civil Procedure 58.




                                           Page 1 of 2
DONE and ORDERED this the 23rd day of July 2019.

                                      /s/Terry F. Moorer
                                      TERRY F. MOORER
                                      UNITED STATES DISTRICT JUDGE
